Case 3:20-cv-00134-PDW-ARS Document1 Filed 07/28/20 Page 1 of 10

UNITED STATES DISTRICT COURT
DISTRICT OF NORTH DAKOTA
Eastern Division

 

Antoine Easie Kouassi, individually and on behalf of
all others similarly situated

COMPLAINT
Plaintiff,
C.A. No.:

=V.-

Midland Credit Management, Inc.
and John Does 1-25.

Defendant(s).

 

 

Plaintiff Antoine Easie Kouassi (“Plaintiff”), ”) brings this Class Action Complaint by and through
his attorneys, Stein Saks PLLC, against Defendant Midland Credit Management, Inc. (hereinafter
“Defendant MCM”) individually and on behalf of a class of all others similarly situated, pursuant
to Rule 23 of the Federal Rules of Civil Procedure, based upon information and belief of Plaintiffs
counsel, except for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's
personal knowledge.
INTRODUCTION
l. Congress enacted the Fair Debt Collection Practices Act (“FDCPA” or the “Act”)
in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt
collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was
concemed that "abusive debt collection practices contribute to the number of personal
bankruptcies, to material instability, to the loss of jobs, and to invasions of individual privacy."

Id. Congress concluded that "existing laws...[we]re inadequate to protect consumers," and that
Case 3:20-cv-00134-PDW-ARS Document1 Filed 07/28/20 Page 2 of 10

"the effective collection of debts" does not require "misrepresentation or other abusive debt
collection practices." 15 U.S.C. §§ 1692(b) & (c).

2. Congress explained that the purpose of the Act was not only to eliminate abusive
debt collection practices, but also to "insure that those debt collectors who refrain from using
abusive debt collection practices are not competitively disadvantaged." 15 U.S.C. § 1692(e).
After determining that the existing consumer protection laws were inadequate. Id. § 1692(b),
Congress gave consumers a private cause of action against debt collectors who fail to comply
with the Act. Id. § 1692k.

JURISDICTION AND VENUE

3. The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and
15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this
action pursuant to 28 U.S.C. § 1367(a).

4. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this
is where the Plaintiff resides as well as where a substantial part of the events or omissions
giving rise to the claim occurred.

NATURE OF THE ACTION

5. Plaintiff brings this class action on behalf of a class of North Dakota consumers
under § 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair
Debt Collections Practices Act ("FDCPA").

6. Plaintiff is seeking damages and declaratory relief.

PARTIES
7. Plaintiff is a resident of the State of North Dakota, County of Cass, residing at 639

33" Ave W. Apt 117, Riverside, ND 58078.
Case 3:20-cv-00134-PDW-ARS Document1 Filed 07/28/20 Page 3 of 10

8. Defendant MCM is a "debt collector" as the phrase is defined in 15 U.S.C.
§ 1692(a)(6) and as used in the FDCPA and can be served process upon its registered agent,
Corporation Service Company at 1709 N 19" Street, Ste 3, Bismarck, ND 58501-2121.

9. Defendant MCM is engaged in the business of acquiring, or claiming to acquire,
delinquent debts and collecting them, both directly and through collection agencies. It is a
“debt collector” as defined by the FDCPA, 15 U.S.C. §1692a (6).

11. John Does I-25, are fictitious names of individuals and businesses alleged for the
purpose of substituting names of Defendants whose identities will be disclosed in discovery
and should be made parties to this action.

CLASS ALLEGATIONS

12. __ Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.
P. 23(a) and 23(b)(3).

13. The Class consists of:

a. all individuals with addresses in the State of North Dakota;

b. to whom Defendant MCM sent a collection letter attempting to collect a consumer
debt;

c. that threatened imminent litigation during the Coronavirus epidemic,

d. without advising the consumer of possible accommodations during the Coronavirus
epidemic;

e. within a date of one year prior to the filing of this action and on or before a date 21

days after the filing of this action;
Case 3:20-cv-00134-PDW-ARS Document1 Filed 07/28/20 Page 4 of 10

14. _—‘ The identities of all class members are readily ascertainable from the records of
Defendants and those companies and entities on whose behalf they attempt to collect and/or
have purchased debts.

15, Excluded from the Plaintiff Class are the Defendants and all officer, members,
partners, managers, directors and employees of the Defendants and their respective immediate
families, and legal counsel for all parties to this action, and all members of their immediate
families.

16. There are questions of law and fact common to the Plaintiff Class, which common
issues predominate over any issues involving only individual class members. The principal
issue is whether the Defendants’ written communications to consumers, in the forms attached
as Exhibit A, violate 15 U.S.C. §§ 1692e, 1692f.

17. The Plaintiffs claims are typical of the class members, as all are based upon the
same facts and legal theories. The Plaintiff will fairly and adequately protect the interests of
the Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience
in handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff
nor his attorneys have any interests, which might cause them not to vigorously pursue this
action.

18. This action has been brought, and may properly be maintained, as a class action
pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is
a well-defined community interest in the litigation:

a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,
that the Plaintiff Class defined above is so numerous that joinder of all members

would be impractical.
Case 3:20-cv-00134-PDW-ARS Document1 Filed 07/28/20 Page 5 of 10

b.

d.

e.

Common Questions Predominate: Common questions of law and fact exist

as to all members of the Plaintiff Class and those questions predominance over
any questions or issues involving only individual class members. The principal
issue is whether the Defendants' written communications to consumers, in the
forms attached as Exhibit A violate 15 U.S.C. § 1692e, 1692f.

Typicality: The Plaintiff's claims are typical of the claims of the class
members. The Plaintiff and all members of the Plaintiff Class have claims
arising out of the Defendants’ common uniform course of conduct complained
of herein.

Adequacy: The Plaintiff will fairly and adequately protect the interests of the
class members insofar as Plaintiff has no interests that are adverse to the absent
class members. The Plaintiff is committed to vigorously litigating this matter.
Plaintiff has also retained counsel experienced in handling consumer lawsuits,
complex legal issues, and class actions. Neither the Plaintiff nor his counsel
have any interests which might cause them not to vigorously pursue the instant
class action lawsuit.

Superiority: A class action is superior to the other available means for the fair
and efficient adjudication of this controversy because individual joinder of all
members would be impracticable. Class action treatment will permit a large
number of similarly situated persons to prosecute their common claims in a
single forum efficiently and without unnecessary duplication of effort and

expense that individual actions would engender.
Case 3:20-cv-00134-PDW-ARS Document1 Filed 07/28/20 Page 6 of 10

19, Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure
is also appropriate in that the questions of law and fact common to members of the Plaintiff
Class predominate over any questions affecting an individual member, and a class action is
superior to other available methods for the fair and efficient adjudication of the controversy.

20. Depending on the outcome of further investigation and discovery, Plaintiff may, at
the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).

FACTUAL ALLEGATIONS

21. — Plaintiffrepeats, reiterates and incorporates the allegations contained in paragraphs
numbered above herein with the same force and effect as if the same were set forth at length
herein.

22. Some time prior to May 20, 2020, an obligation was allegedly incurred to creditor
Synchrony Bank.

23. The Synchrony Bank obligation arose out of transactions incurred primarily for
personal, family or household purposes.

24. The alleged Synchrony Bank obligation is a "debt" as defined by 15 U.S.C.§ 1692a
(5).

25, Synchrony Bank is a "creditor" as defined by 15 U.S.C.§ 1692a (4).

26. Synchrony Bank or a subsequent owner of the debt sold the debt to Defendant

MCM who is both the current owner and collector of this debt.

Violation — May 20, 2020 Collection Letter
Case 3:20-cv-00134-PDW-ARS Document1 Filed 07/28/20 Page 7 of 10

27. Onor about May 20, 2020, Defendant MCM sent the Plaintiff a collection letter
(the “Letter”) regarding the alleged debt previously owed to Synchrony Bank. See a true and
correct copy of the Letter attached at Exhibit A.

28. The letter makes several indications that the legal action on the alleged debt is
imminent.

29. The top of the letter contains a bold heading stating “PRE-LEGAL
NOTIFICATION.”

30. Underneath the breakdown of the debt, the letter states, “ACT NOW: Attorney
review may be the next step.”

31. The body of the letter states: “If we don’t hear from you or receive payment by
6/19/2020, we may proceed with forwarding this account to an attorney.”

32. Thus, the letter is replete with the message that litigation is imminent.

33. Yet, the letter was sent during the global pandemic known as Covid-19 without any
mention of the possible relief being given to consumers, including the fact that Courts in North
Dakota were granting relief for impending lawsuits by presumptively granting extensions and
accommodations for those affected by COVID-19.

34. Furthermore, the letter does not make any mention of other forms of relief available
to the consumer under the Coronavirus Aid, Relief, and Economic Security Act, Pub. L. No.
116-136, § 4201 (2020) (“the CARES Act”).

35. The letter makes no mention of the possibility of such an accommodation nor does
it mention any relief whatsoever for consumers during the Coronavirus epidemic, when in fact
debt collectors such as this Defendant were instructed to make accommodations for consumers,

not threaten to make their life worse.
Case 3:20-cv-00134-PDW-ARS Document1 Filed 07/28/20 Page 8 of 10

36. The letter is misleading and deceptive by threatening an imminent lawsuit and
without properly qualifying that the consumer may be entitled to an “accommodation,” and
this accommodation could actually help the consumers credit score, payment ability and delay
any imminent lawsuit.

37. It is deceptive to threaten an imminent lawsuit without providing information that
there is immediate relief available to the consumer.

38. As a result of Defendants’ deceptive, misleading and unfair debt collection
practices, Plaintiff has been damaged.

COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
et Seq.

39. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs
above herein with the same force and effect as if the same were set forth at length herein.

40. Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff
violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

41. Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or
misleading representation or means in connection with the collection of any debt.

42. Defendant violated §1692e:

a. As the Letter it is open to more than one reasonable interpretation, at least one
of which is inaccurate in violation of §1692e (2).

b. By making a false and misleading representation in violation of §1692e (10).

c. By omitting information that would be helpful to the Plaintiff, regarding options

available under the Cares Act.
Case 3:20-cv-00134-PDW-ARS Document1 Filed 07/28/20 Page 9 of 10

43. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's
conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages,
costs and attorneys’ fees.

COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
§1692f et seq.

42. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs
above herein with the same force and effect as if the same were set forth at length herein.

43.  Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff
violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

44. ‘Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or
unconscionable means in connection with the collection of any debt.

45, Defendant violated this section by sending the Plaintiff a letter containing false
threats of an imminent law suit as well as not providing helpful information to the Plaintiff.

46. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's
conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.

DEMAND FOR TRIAL BY JURY

47. Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby

requests a trial by jury on all issues so triable.
Case 3:20-cv-00134-PDW-ARS Document1 Filed 07/28/20 Page 10 of 10

PRAYER FOR RELIEF
WHEREFORE, Plaintiff Antoine Easie Kouassi, individually and on behalf of all others
similarly situated, demands judgment from Defendant MCM as follows:
1. Declaring that this action is properly maintainable as a Class Action and certifying
Plaintiff as Class representative, and Yaakov Saks, Esq. as Class Counsel;

2. Awarding Plaintiff and the Class statutory damages;

3. Awarding Plaintiff and the Class actual damages;

4. Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and
expenses;

5. Awarding pre-judgment interest and post-judgment interest; and

6. Awarding Plaintiff and the Class such other and further relief as this Court may

deem just and proper.

Dated: July 21, 2020 Respectfully Submitted,
Stein Saks, PLLC

/s/ Yaakov Saks

Yaakov Saks, Esq.

285 Passaic Street
Hackensack, NJ 07601
Phone: (201) 282-6500
Fax: (201) 282-6501
ysaks@steinsakslegal.com
Attorney for Plaintiff

10
